IN THE SUPREME COURT OF THE STATE OF DELAWARE

AARON STEVENS,                         §
                                       §      No. 137, 2016
      Defendant Below,                 §
      Appellant,                       §
                                       §      Court Below—Superior Court
      v.                               §      of the State of Delaware
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1406014389
                                       §
      Plaintiff Below,                 §
      Appellee.                        §


                         Submitted: June 1, 2016
                         Decided:   June 3, 2016

                                     ORDER

      This 3rd day of June 2016, it appears to the Court that, on May 17, 2016, the

Chief Deputy Clerk issued a notice directing the appellant to show cause why this

appeal should not be dismissed for his failure to file an opening brief and appendix

in this matter on or before May 5, 2016 and for his failure to pay the Supreme

Court filing fee. The appellant has not responded to the notice to show cause

within the required ten-day period and therefore dismissal of this appeal is deemed

to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                       2